Citation Nr: 0336629	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
February 1961.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating action of the RO.  A 
notice of disagreement (NOD) was received in July 2002, and 
the RO issued a statement of the case (SOC) in November 2002.  
A substantive appeal was received from the veteran later that 
month. 

For the reasons explained below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

The veteran contends that he is suffering a psychiatric 
condition that was aggravated by service.  Service medical 
records include a December 1960 neuropsychiatric report which 
yielded a diagnosis of immaturity with symptomatic habit 
reaction, somnambulism.  The veteran was discharged for 
unsuitability.  

The record includes a November 2001 statement from a 
psychologist who reported that the veteran was suffering 
bipolar disorder, post-traumatic stress disorder and a 
personality disorder.  It was the psychologist's opinion that 
the veteran had a psychiatric problem that pre-existed 
service and was aggravated therein.  

The record also includes VA treatment records dated from 
1999.  To date, however, the veteran has not been afforded a 
VA examination in connection with this claim.  Under these 
circumstances, the Board finds that a VA medical opinion, 
based on examination of the veteran and consideration of his 
documented medical history and assertions, are needed to 
properly adjudicate the claim for service connection for 
hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2003).  Therefore, the RO should 
arrange for the veteran to undergo an appropriate examination 
to obtain the necessary opinion.  The veteran is hereby 
advised that a failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the claims file all 
outstanding VA records.  The record indicates that the 
veteran has received pertinent treatment at the Butler VA 
Medical Center (VAMC).  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain all outstanding records from that facility, 
following the procedures prescribed in 38 C.F.R. §  3.159(c) 
(2003) as regards requesting records from Federal facilities.  
,

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs 
(Secretary), 345 F.3d 1334 (Fed. Cir. 2003).  After providing 
the appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim, the RO must document its 
consideration of the presumptions of soundness and 
aggravation, and its discussion of whether any current 
acquired psychiatric disability is the result of in-service 
aggravation of a personality disorder due to superimposed 
injury or disease (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (indicating 
that service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality-such as 
personality disorder-by superimposed disease or injury). 

Accordingly, this matter is hereby REMANDED to the RO (via 
the AMC in Washington, D.C.), for the following actions:

1.  The RO should obtain from the Butler 
VAMC all pertinent records of evaluation 
and/or treatment of the veteran since 
July 1999.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to him that 
she has a full one-year period to respond 
(unless this right is waived, in 
writing).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, the RO should arrange 
for the veteran to undergo VA psychiatric 
examination to obtain information as to 
the current nature and likely etiology of 
any current psychiatric disability.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail. 

With respect to each diagnosed 
psychiatric condition, the examiner 
should render an opinion, based on 
examination of the veteran and review of 
the record, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability incurred in or aggravated by 
the veteran's service.  In rendering the 
requested opinion, the examiner should 
specifically address the December 1960 
in-service neuropsychiatric consultation 
noting the possibility of a pre-existing 
psychiatric condition, and the November 
2001 psychologist's statement concluding 
that a pre-existing psychiatric 
"condition" was aggravated in service.  
If it is determined that any psychiatric 
impairment pre-existed service, the 
examiner should offer an opinion as to 
whether any such condition was 
permanently worsened by service (i.e., 
underwent an increase in severity not due 
to the natural progress of the 
condition).  In doing so, the examiner 
should comment as to whether any current 
acquired psychiatric disability is the 
result of in-service aggravation of a 
pre-existing personality disorder by 
superimposed injury or disease.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for service 
connection for a psychiatric disorder, in 
light of all pertinent evidence and all 
pertinent legal authority.  The RO must 
document its consideration of the 
applicability of the presumptions of 
soundness and aggravation, and its 
discussion of whether any current 
acquired psychiatric disability is the 
result of in-service aggravation of a 
pre-existing personality disorder by 
superimposed injury or disease.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC (to include clear reasons and bases 
for the RO's determinations) and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




